Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on September 6, 2022 is acknowledged.  Claims 16-20, 22-26, 31-32 were amended, claims 33-36 were newly added and claims 1-36 are pending in the instant application.  
The restriction was deemed proper and made FINAL in the previous office action.  Claims 1-15 and 21, 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  
Claims 16-20, 22-26, 28-36 are examined on the merits of this office action.


Withdrawn Objections/Rejections
The objection of claims 16, 19-20, 22, 25-26 and 31-32 are withdrawn in view of amendment of the claims filed September 6, 2022.


The rejection of Claim(s) 16-20, 22-26 and 29-32 under 35 U.S.C. 102(a)(1) as being anticipated by McCartney (JBC, Vol. 270, No. 16, Issue of April 21, pp. 9327-9333, 1995) is withdrawn in view of amendment of the claims and the fact that the claims have been amended in a way that renders the claims indefinite (the metes and bounds cannot be determined).


The rejection of claims 16-20, 22-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (JBC, Vol. 270, No. 16, Issue of April 21, pp. 9327-9333, 1995) and Cell Biolabs Inc (https://www.cellbiolabs.com/adenoviral-expression, published online 2010) is withdrawn in view of amendment of the claims and the fact that the claims have been amended in a way that renders the claims indefinite (the metes and bounds cannot be determined).

.
Maintained/Revised Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 16-19, 22-25, 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 16 claims “A composition comprising a nucleic acid that encodes a molecule consisting of: (a) amino acids 2085-2319 of human muscle A-kinase anchoring protein (mAKAP) (SEQ ID NO:18); (b) amino acids 1286-2312 of rat mAKAP (SEQ ID NO:16); (c) amino acids 1835-2312 of rat mAKAP (SEQ ID NO:16); (d) a molecule at least 80% homologous to SEQ ID NO:22 or SEQ ID NO:23; or (e) a fragment thereof, wherein said molecule that inhibits the anchoring of (serine-threonine) phosphatase 2A (PP2A) PP2A to mAKAP.”.   First, the Examiner would like to address the term “80% homologous”.  There is no specific definition of homologous (i.e. not defined as sequence identity) and the normal meaning of homology does not encompass percent homology.  Marabotti teaches “Homology’ has a well-defined meaning when referred to proteins: ‘two homologous proteins have a common origin’ and so it is not possible to associate the term to an adjective as low or high, or indicate a degree of homology with a number, as an example a percentage value” (see attached handout, abstract).  Thus, “percent homologous” is considered indefinite.  Nevertheless, for examination purposes, “80% homologous” is being interpreted as 80% sequence identity.  Claim 17 claims “The composition of Claim 16, wherein the molecule comprises a fragment of mAKAP having at least 90% sequence identity to SEQ ID Nos: 22 or 23”. Claim 18 claims “an amino acid sequence having at least 90% sequence identity to SEQ IDNOs:9 or 12” and claim 19 claims “a fragment of amino acids 2132-2319 of mAKAP” which encompasses any fragment of amino acids 2132-2319 as little as a single amino acid.  The amino acid sequence encompassing 2132-2319 is 187mer peptide.  The possibilities are vast for any peptide fragment of this sequence and peptides having at least 90% sequence identity to 2132-2319.  Furthermore, a molecule having at least 80% sequence identity to SEQ ID Nos22-33 encompasses a vast number of sequences given that SEQ ID NO:22-23 are vastly undefined (many Xaa variables) and are 189mer peptides.  A peptide having at least 80% sequence identity to SEQ ID Nos:22-23 can have up to 37 amino acids different and this is further complicated by the fact that many amino acids are undefined.  SEQ ID Nos:9 and 12 are 190mer and  209mer.  A peptide having at least 90% sequence identity can be up to 19 and 21 amino acids different. The possibilities are vast for any nucleic acid sequence encoding molecule that inhibits PP2A to mAKAP having at least 80% sequence identity to SEQ ID Nos 22 or 23 or fragments thereof. The claims are broad with respect to the molecule that inhibits PP2A/mAKAP interaction. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of inhibiting the anchoring of PP2A to mAKAP and maintaining phosphorylation of SRF (as described in instant claims 29-30 and 33-36).

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, Applicant’s disclose the sequences of rat and human mAKAP (see Figures 25-28) and the PBD sequence which comprises 2132-2319 (figure 28) and expression of the human PBD in AAV.   Applicants disclose that PP2A binding to mAKAPβ can be achieved via expression of mAKAPβ amino acids 2134-2314 and 2132-2319 (see Figure 19).
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes two fragments (amino acids 2134-2314 of rat mAKAP and 2132-2319 of human mAKAP) reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any molecule (encompassed by the claimed genus) that inhibits anchoring of PP2A and mAKAP or any fragment of mAKAP or amino acids 2132-2319.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of rat and human mAKAP (see Figures 25-28)
	ii. Partial structure: 
	Applicant’s disclose the sequences of rat and human mAKAP (see Figures 25-28) and the PBD sequence which comprises 2132-2319 (figure 28) and expression of the human PBD in AAV.   Applicants disclose that PP2A binding to mAKAPβ can be achieved via expression of mAKAPβ amino acids 2134-2314 and 2132-2319 (see Figure 19).
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes two fragments (amino acids 2134-2314 of rat mAKAP and 2132-2319 of human mAKAP) reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any peptide or fragment having at least 80% sequence identity to one of SEQ ID Nos22-23 (which are vastly undefined) that inhibits anchoring of PP2A and mAKAP or any fragment of mAKAP or amino acids 2132-2319.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the molecule/peptide/fragment that would retain the ability to be an antagonist of PP2A/mAKAP and maintain the level of phosphorylation of SRF.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of molecules/peptides/fragments that have the desired antagonist activity.
Regarding the prior art, little is known with regards the fragments mAKAP that inhibit interaction of PP2A and mAKAP or any compound that inhibits this interaction.  However, Rababa’h (J Mol Biol. 2013 Sep 23; 425(18)) teaches that a single mutation in the mAKAP resulted in disruption of mAKAP binding to other proteins and in fact, a single other mutation enhanced binding to PPA2 (see abstract).   Thus single mutations can dramatically affect the properties of the peptide and alter the binding capabilities.
Taken as a whole, the structure/function relationship regarding the peptides/molecules encompassed by the instant claims and the desired property of inhibiting anchoring of PP2A to mAKAP and maintaining a level of phosphorylation of SRF is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what molecules/peptides of mAKAP would have this activity.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the molecule.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties inhibiting anchoring of PP2A to mAKAP and maintaining a level of phosphorylation of SRF.
The Applicant’s specification provides little guidance as to what nucleic acid/peptide sequences would have the desired functional properties.  
Conclusion

	In conclusion, only amino acids 2134-2314 and 2132-2319 of rat and human mAKAP satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicants argue that claim 16 as amended and recites the required level of structure and function that is fully described in the specification.
Applicant’s arguments have been fully considered but not found persuasive.   The Examiner maintains that applicants have failed to provide sufficient structure that correlates with he required function.  As amended, Claim 16 claims “A composition comprising a nucleic acid that encodes a molecule consisting of: (a) amino acids 2085-2319 of human muscle A-kinase anchoring protein (mAKAP) (SEQ ID NO:18); (b) amino acids 1286-2312 of rat mAKAP (SEQ ID NO:16); (c) amino acids 1835-2312 of rat mAKAP (SEQ ID NO:16); (d) a molecule at least 80% homologous to SEQ ID NO:22 or SEQ ID NO:23; or (e) a fragment thereof, wherein said molecule that inhibits the anchoring of (serine-threonine) phosphatase 2A (PP2A) PP2A to mAKAP.”.   First, the Examiner would like to address the term “80% homologous”.  There is no specific definition of homologous (i.e. not defined as sequence identity) and the normal meaning of homology does not encompass percent homology.  Marabotti teaches “Homology’ has a well-defined meaning when referred to proteins: ‘two homologous proteins have a common origin’ and so it is not possible to associate the term to an adjective as low or high, or indicate a degree of homology with a number, as an example a percentage value” (see attached handout, abstract).  Thus, “percent homologous” is considered indefinite.  Nevertheless, for examination purposes, “80% homologous” is being interpreted as 80% sequence identity.  Claim 17 claims “The composition of Claim 16, wherein the molecule comprises a fragment of mAKAP having at least 90% sequence identity to SEQ ID Nos: 22 or 23”. Claim 18 claims “an amino acid sequence having at least 90% sequence identity to SEQ IDNOs:9 or 12” and claim 19 claims “a fragment of amino acids 2132-2319 of mAKAP” which encompasses any fragment of amino acids 2132-2319 as little as a single amino acid.  The amino acid sequence encompassing 2132-2319 is 187mer peptide.  The possibilities are vast for any peptide fragment of this sequence and peptides having at least 90% sequence identity to 2132-2319.  Furthermore, a molecule having at least 80% sequence identity to SEQ ID Nos22-33 encompasses a vast number of sequences given that SEQ ID NO:22-23 are vastly undefined (many Xaa variables) and are 189mer peptides.  A peptide having at least 80% sequence identity to SEQ ID Nos:22-23 can have up to 37 amino acids different and this is further complicated by the fact that many amino acids are undefined.  SEQ ID Nos:9 and 12 are 190mer and  209mer.  A peptide having at least 90% sequence identity can be up to 19 and 21 amino acids different. The possibilities are vast for any nucleic acid sequence encoding molecule that inhibits PP2A to mAKAP having at least 80% sequence identity to SEQ ID Nos 22 or 23 or fragments thereof. The claims are broad with respect to the molecule that inhibits PP2A/mAKAP interaction. Furthermore, in the present state, the metes and bounds of the claim cannot be determined (see 112 second rejection below).
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of inhibiting the anchoring of PP2A to mAKAP and maintaining phosphorylation of SRF (as described in instant claims 29-30 and 33-36).
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of molecules/peptides/fragments that have the desired antagonist activity.
Regarding the prior art, little is known with regards the fragments mAKAP that inhibit interaction of PP2A and mAKAP or any compound that inhibits this interaction.  However, Rababa’h (J Mol Biol. 2013 Sep 23; 425(18), cited previously) teaches that a single mutation in the mAKAP resulted in disruption of mAKAP binding to other proteins and in fact, a single other mutation enhanced binding to PPA2 (see abstract).   Thus single mutations can dramatically affect the properties of the peptide and alter the binding capabilities.
Taken as a whole, the structure/function relationship regarding the peptides/molecules encompassed by the instant claims (which remains vast) and the desired property of inhibiting anchoring of PP2A to mAKAP and maintaining a level of phosphorylation of SRF is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what molecules/peptides/fragments of mAKAP would have this activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22-26, 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 claims “A composition comprising a nucleic acid that encodes a molecule consisting of: (a) amino acids 2085-2319 of human muscle A-kinase anchoring protein (mAKAP) (SEQ ID NO:18); (b) amino acids 1286-2312 of rat mAKAP (SEQ ID NO:16); (c) amino acids 1835-2312 of rat mAKAP (SEQ ID NO:16); (d) a molecule at least 80% homologous to SEQ ID NO:22 or SEQ ID NO:23; or (e) a fragment thereof, wherein said molecule that inhibits the anchoring of (serine-threonine) phosphatase 2A (PP2A) PP2A to mAKAP.”  Claim 16 is considered indefinite for several reasons.  Regarding limitation “(a)”, SEQ ID NO:18 is 2077mer polypeptide and “a)” can be interpreted in multiple ways.  For example, amino acids 2085-2319 would be a 234mer peptide, however, SEQ ID NO:18 is 2077mer peptide.  Furthermore, there is no amino acids 2085-2319 of SEQ ID NO:18 because SEQ ID NO:18 is only amino acids 1-2077.  It is unclear what sequence would be encompassed by “a)”.  Similarly “b)” states amino acids 1286-2312 of rat mAKAP (SEQ ID NO:16) however, SEQ ID NO:16 is mRNA not amino acid sequence, thus it unclear what sequence would be encompassed by (b). In addition, “c)” is amino acids 1835-2312 of rat mAKAP (SEQ ID NO:16) but again, SEQ ID NO:16 is an mRNA sequence not an amino acid sequence and thus, it is unclear what sequence would be encompassed by “c)”.
 Furthermore, “(d)” is a molecule at least 80% homologous to SEQ ID NO:22 or SEQ ID NO:23. The term “homologous” is used incorrectly with respect to how it is defined in the art and there are no specific definitions in the specification.  Marabotti (see attached handout) states “‘Homology’ has a well-defined meaning when referred to proteins: ‘two homologous proteins have a common origin’ and so it is not possible to associate the term to an adjective as low or high, or indicate a degree of homology with a number, as an example a percentage value” (see page 2498, left hand column).  Thus, one cannot determine what “80% homologous” would be given that the term homologous cannot be used in terms of a percentages.  For examination purposes, “80% homologous” will be interpreted as “80% sequence identity”.  Claims 17-20, 22-26 and 28-36 are also rejected due to their dependence on claim 16 and not clarifying these points of confusion.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17-20, 23-24, 31-32  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 claims “The composition of claim 16, wherein the molecule comprises a fragment of mAKAP having at least 90% sequence identity to SEQ ID NO:22 or 23”.  Claim 17 is dependent on claim 16 and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 17 broadens the scope of claim 16.
Claim 18 claims “The composition of claim 16, wherein the molecule comprises…”.  Claim 18 is dependent on claim 16 and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 18 broadens the scope of claim 16.
Claim 19 claims “The composition of claim 17, wherein the molecule comprises…”.  Claim 19  is dependent on claim 17 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 19 broadens the scope of claims 16-17.
Claim 20 claims “The composition of claim 17, wherein the molecule comprises…”.  Claim 20  is dependent on claim 17 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 20 broadens the scope of claims 16-17.
Claim 23 claims “The composition of claim 22 (which is dependent on claim 16), wherein the vector encodes a fragment of mAKAP having…”.  Claim 23  is dependent on claim 22 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “having” (which is synonymous with “comprising”) language of claim 23 broadens the scope of claims 22 and 16.

Claim 24 claims “The composition of claim 22 (which is dependent on claim 16), wherein the vector encodes an amino acid sequence having…”.  Claim 24  is dependent on claim 22 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “having” (which is synonymous with “comprising”) language of claim 23 broadens the scope of claims 22 and 16.
Claim 31 claims “The composition of claim 16, wherein the molecule comprises...”.  Claim 31 is dependent is dependent on claim 22 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 31 broadens the scope of claim 16.
Claim 32 claims “The composition of claim 22 (which is dependent on claim 16), wherein the molecule comprises...”.  Claim 32 is dependent on claim 22 (which is dependent on claim 16) and claim 16 claims “consisting of” language which is closed language.  Thus, the “comprising” language of claim 32 broadens the scope of claim 16.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654